Exhibit 10.2

 

EXECUTION COPY

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT, dated as of September 14, 2006 (as amended,
restated, supplemented or otherwise modified and in effect from time to time
waived, this “Agreement”), by AMERICAN MORTGAGE ACCEPTANCE COMPANY, a
Massachusetts business trust (“AMAC”), as the pledgor (the “Pledgor”), for the
benefit of BANK OF AMERICA, N.A., a national banking association (“BANA”) and
BANC OF AMERICA SECURITIES LLC, a limited liability company organized under the
laws of Delaware (“BAS”, and together with BANA, the “Buyers”, each a “Buyer”).

RECITALS

WHEREAS, pursuant to that certain Master Repurchase Agreement, dated as of March
29, 2006 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Repurchase Agreement”), among AMAC CDO Funding I, a
Cayman Islands exempted company with limited liability, as seller (the
“Seller”), and the Buyers, the Buyers have agreed to purchase certain assets
(the “Purchased Assets”) from the Seller, subject to the Seller’s obligation to
repurchase such Purchased Assets in accordance with the terms and conditions of
the Repurchase Agreement;

WHEREAS, pursuant to the Repurchase Agreement, the Seller is required to enter
into appropriate Hedging Agreements with respect to the Purchased Assets;

WHEREAS, AMAC is, or may from time to time become, a party to the Guarantor
Hedging Agreements (defined below) pursuant to which it has hedged, and will
from time to time hedge, certain of the Purchased Assets owned by the Pledgor
prior to transfer of such Purchased Assets to the Seller;

WHEREAS, the Pledgor desires to grant to the Buyers a first priority security
interest in the Guarantor Hedging Agreements (a) as security for the Seller’s
obligations under the Repurchase Agreement and the obligations of AMAC, as
guarantor, under the Guarantee and (b) to satisfy the Seller’s obligation under
the Repurchase Agreement to enter into appropriate Hedging Agreements with
respect to certain of the Purchased Assets; and

WHEREAS, AMAC is the direct owner of all of the Capital Stock of the Seller and
will benefit directly or indirectly from the transactions contemplated under the
Repurchase Agreement.

NOW, THEREFORE, based upon the foregoing Recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Buyers to enter into the above described amendment to the
Repurchase Agreement, the Pledgor hereby agrees as follows:

 



 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1

Definitions.

(a)           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Repurchase Agreement or in the UCC.

(b)           As used in this Agreement and the schedules, exhibits, annexes or
other attachments hereto, unless the context requires a different meaning, the
following terms shall have the following meanings:

“Guarantor Hedging Agreements” With respect to any Purchased Asset, any futures
options contract or any interest rate swap, cap or collar agreement or similar
derivative instruments providing for protection against fluctuations in interest
rates or the exchange of nominal interest obligations, either generally or under
specific contingencies, entered into by AMAC with respect to such Purchased
Asset with a counterparty having a counterparty rating of at least “A-” or its
equivalent by Standard & Poor’s and Moody’s and that is otherwise reasonably
acceptable to the Buyer. AMAC shall provide the Buyers (or an Affiliate
designated by the Buyers) with an opportunity to bid on any Guarantor Hedging
Agreement to be entered into by AMAC, but AMAC shall have no obligation to enter
into any Guarantor Hedging Agreement with any Buyer or any such Affiliate. For
the avoidance of doubt, “Guarantor Hedging Agreements” shall include, but only
to the extent related to a Purchased Asset, that certain ISDA Master Agreement,
dated as of March 21, 2003 (as amended, restated, supplemented or otherwise
modified from time to time), between AMAC and Bank of America, N.A., together
with the schedule, the credit support annex and any confirmations thereto.

“Indemnified Amounts”: Defined in Subsection 7.1(a).

“Indemnified Parties”: Defined in Subsection 7.1(a).

“Pledged Collateral”: Defined in Section 2.1.

“Pledged Obligations”: Defined in Section 2.2.

 

(c)

In this Agreement, unless a contrary intention appears:

(i)             the meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms; and

(ii)            The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section and
paragraph references are to this Agreement unless otherwise specified.

 

2

 

--------------------------------------------------------------------------------

 

ARTICLE II

 

SECURITY INTEREST

 

Section 2.1

Pledge and Grant of Security Interest.

(a)           To secure the prompt payment and performance in full when due,
whether by lapse of time or otherwise, of the Pledged Obligations, AMAC and each
Trustee of AMAC to the extent, if any, such Trustee has any right, title or
interest in, to and under the Collateral, hereby pledges all of its right,
title, and interest in, to and under and grants a first priority lien on, and
security interest in, all of the following property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located
(collectively, the “Pledged Collateral”) to the Buyer:

 

(i)

The Guarantor Hedging Agreements;

(ii)            all amounts at any time owing to the Pledgor under the Guarantor
Hedging Agreements;

(iii)           all “general intangibles” (including “payment intangibles”),
“accounts”, “chattel paper”, “documents” and “instruments” as defined in the UCC
relating to or constituting any or all of the foregoing;

(iv)          all “supporting obligations” and “letter of credit rights” as
defined in the UCC relating to or constituting any or all of the foregoing; and

(v)           all replacements, substitutions or distributions on or proceeds,
payments, income and profits of, and records (but excluding any financial models
or other proprietary information) and files relating to any and all of any of
the foregoing.

(b)           The Buyer’s security interest in the Pledged Collateral shall
terminate only upon termination of Seller’s obligations under the Repurchase
Agreement and the documents delivered in connection herewith and therewith. This
Agreement shall be deemed to constitute a security agreement under the New York
Uniform Commercial Code (the “UCC”). The Buyer shall have all of the rights and
may exercise all of the remedies of a secured creditor under the UCC and the
other laws of the State of New York and the Pledgor shall have all of the rights
and may exercise all of the remedies of a debtor under the UCC and the other
laws of the State of New York. In furtherance of the foregoing, (a) the Buyer,
at AMAC’s sole cost and expense, may cause to be filed in such locations as may
be necessary to perfect and maintain perfection and priority of the security
interest granted hereby, UCC financing statements and continuation statements
naming the Pledgor as debtor and each Buyer as secured party (collectively, the
“Filings”), (b) the Pledgor shall from time to time take such further actions as
may be requested by the Buyer to maintain and continue the perfection and
priority of the security interest granted hereby (including marking its records
and files to evidence the interests granted to the Buyer hereunder) and (c) each
Pledgor hereby authorizes the Buyer, at its option, to file any such Filings.

 

3

 

--------------------------------------------------------------------------------

 

 

Section 2.2

Security for Pledged Obligations.

The security interest created hereby in the Pledged Collateral constitutes
continuing collateral security for all of the following, whether now existing or
hereafter arising or incurred (as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time, the “Pledged
Obligations”): (a) the payment and performance of all amounts or obligations
owing to the Buyers pursuant to the Repurchase Agreement and the other
Transaction Documents; and (b) the obligations and liabilities of and amounts
owed by the Pledgor under this Agreement and by AMAC under the Guarantee, in
each case howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several.

 

Section 2.3

Security Interest Absolute.

All rights of the Buyers, and the security interest granted hereunder, and all
of the obligations of the Pledgor hereunder, shall be absolute and
unconditional, irrespective of:

(a)           any lack of validity or enforceability of the Repurchase Agreement
or any other Transaction Document;

(b)           any change in any term of all or any of the obligations of the
Seller or the Guarantor under the Repurchase Agreement or any Transaction
Document, or any other amendment or waiver of or any consent to any departure
from any provision of the Repurchase Agreement or the other Transaction
Documents; or

(c)           any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Pledgor (other than payment in full of the
Pledged Obligations).

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1

Representations and Warranties.

(a)           AMAC hereby represents and warrants to the Buyers that, so long as
any of the Pledged Obligations remain outstanding or any Transaction Document is
in effect and until all of the Pledged Obligations shall have been terminated:

(i)             Organization. AMAC is duly organized, validly existing and in
good standing under the laws and regulations of the state of the AMAC’s
organization and is duly licensed, qualified, and in good standing in every
state where such licensing or qualification is necessary for the transaction of
the AMAC’s business. AMAC has the power to carry on its business as now being
conducted and proposed to be conducted, and AMAC has the power to execute,
deliver, and perform its obligations under this Agreement.

(ii)            Due Execution; Enforceability. This Agreement has been duly
executed and delivered by AMAC, for good and valuable consideration. This
Agreement constitutes the legal, valid and binding obligations of AMAC,
enforceable against AMAC

 

4

 

--------------------------------------------------------------------------------

 

in accordance its terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.

(iii)           Non-Contravention. Neither the execution and delivery of this
Agreement, nor consummation by AMAC of the transactions contemplated hereby, nor
compliance by AMAC with the terms, conditions and provisions of this Agreement
will conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the charter or bylaws of AMAC, (ii) any contractual obligation
to which AMAC is now a party or the rights under which have been assigned to
AMAC or the obligations under which have been assumed by AMAC or to which the
assets of AMAC are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any Lien upon any of the assets of
AMAC, other than pursuant to this Agreement, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to AMAC, or (iv) any
applicable Requirement of Law. AMAC has all necessary licenses, permits and
other consents from Governmental Authorities, if any, necessary to pledge the
Pledged Collateral and for the performance of its obligations under this
Agreement.

(iv)          Litigation; Requirements of Law. There is no action, suit,
proceeding, investigation, or arbitration pending or, to the best knowledge of
AMAC, threatened against AMAC or any of its assets, which may result in any
material adverse change in the business, operations, financial condition,
properties, or assets of AMAC, or which may have an adverse effect on the
validity of this Agreement or any material action taken or to be taken in
connection with the obligations of AMAC hereunder. AMAC is in compliance in all
material respects with all Requirements of Law. AMAC is not in default in any
material respect with respect to any judgment, order, writ, injunction, decree,
rule or regulation of any arbitrator or Governmental Authority.

(v)           All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required (i) for the due execution, delivery and performance by AMAC of this
Agreement, (ii) for the pledge made by AMAC or for the granting of the security
interest by AMAC pursuant to this Agreement and (iii) for the exercise by the
Buyers of their respective rights and remedies hereunder have been obtained,
effected or given and are in full force and effect.

(vi)          Solvency. No Act of Insolvency has ever occurred with respect to
AMAC. AMAC has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. AMAC is generally able to pay, and as of the
date hereof is paying, its debts as they come due. AMAC has not become, or is
presently, financially insolvent nor will AMAC be made insolvent by virtue of
AMAC’s execution of or performance under this Agreement within the meaning of
the bankruptcy laws or the insolvency laws of any jurisdiction.

(vii)         Location of Offices. AMAC’s location (within the meaning of
Article 9 of the UCC) is Massachusetts and its chief executive office is, and
since the date of its formation has been, located at 625 Madison Avenue, New
York, New York 10022. The office where AMAC keeps all the records (within the
meaning of Article 9 of the UCC) is at the same address as its chief executive
office. AMAC’s organizational identification

 

5

 

--------------------------------------------------------------------------------

 

number is [_____________]. AMAC has not changed its name or location within the
four (4) months preceding the date.

(viii)        Pledgor’s Name. AMAC’s exact legal name is set forth on the
signature pages to this Agreement. AMAC has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

(ix)          Value Given. The Recitals to this Agreement are true and AMAC
acknowledges the receipt of adequate consideration for the pledge of the Pledged
Collateral.

(x)           Guarantor Hedging Agreements. AMAC has delivered to the Buyer a
true, complete and correct copy of the Guarantor Hedging Agreements and AMAC has
not waived or amended any provision or right thereunder. The Guarantor Hedging
Agreements are enforceable against the parties thereto in accordance with their
respective terms and no default exists thereunder.

(xi)          Title. AMAC or the Trustees has good and indefeasible title to the
Pledged Collateral and will at all times be the legal and beneficial owners, as
applicable, of such Pledged Collateral free and clear of any Lien, other than
the Lien created hereby.

(xii)         Exercising of Rights. The exercise by the Buyers of their
respective rights and remedies hereunder will not violate material contractual
restriction binding on or affecting AMAC or any of its property.

(xiii)        Security Interest/Priority. This Agreement creates a valid
security interest in favor of the Buyer in the Pledged Collateral, which
security interest is prior to all other Liens and is enforceable as such as
against creditors of and purchasers from AMAC. Upon the filing of a UCC
financing statement describing the Pledged Collateral in the location of AMAC’s
state of organization or principal place of residence, as applicable, the Buyer
shall have a first priority perfected security interest in the Pledged
Collateral. No other action is necessary to perfect the Buyer’s security
interest.

(xiv)        UCC Description. The Guarantor Hedging Agreements constitute a
“general intangible” within the meaning of the applicable UCC.

(xv)         No Other Security Interest. Other than the security interest
granted to the Buyer pursuant to this Agreement, AMAC has not pledged, assigned,
sold, granted a security interest in, or otherwise conveyed, any of the Pledged
Collateral. AMAC has not authorized the filing of and is not aware of any
financing statements against AMAC that include a description of collateral
covering the Pledged Collateral other than any financing statement relating to
the security interest granted to the Pledged Collateral hereunder or that has
been terminated. AMAC is not aware of any judgment or tax lien filings against
AMAC.

(xvi)        Investment Company Act. AMAC is not required to register as, and is
not controlled by, an “investment company” within the meaning of the 40 Act.

 

6

 

--------------------------------------------------------------------------------

 

(xvii)      ERISA. AMAC does not have any Plans or any ERISA Affiliates and
makes no contributions to any Plans or any Multiemployer Plans.

ARTICLE IV

 

COVENANTS

 

Section 4.1

Covenants.

(a)           AMAC hereby covenants that, so long as any of the Pledged
Obligations remain outstanding or any Transaction Document is in effect and
until all of the Pledged Obligations shall have been terminated:

(i)             Security Interests. AMAC shall not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on, any Pledged Collateral, whether now existing or hereafter
transferred hereunder, or any interest therein, and AMAC will not sell, pledge,
assign or suffer to exist any Lien on its interest, if any, hereunder. AMAC will
promptly notify the Buyers of the existence of any Lien on any Pledged
Collateral, and AMAC shall defend the right, title and interest of the Buyers
in, to and under the Pledged Collateral against all claims of third parties.

(ii)            Further Assurances. AMAC shall promptly execute and deliver at
its expense all further instruments and documents and take all further action
that may be necessary and desirable or that the Buyers may reasonably request in
order to (i) perfect and protect the security interest created hereby in the
Pledged Collateral; (ii) enable the Buyers to exercise and enforce their
respective rights and remedies hereunder in respect of the Pledged Collateral;
and (iii) otherwise effect the purposes of this Agreement.

(b)           AMAC hereby covenants that, so long as any of the Pledged
Obligations remain outstanding or any Transaction Document is in effect and
until all of the Pledged Obligations shall have been terminated:

(i)             Amendments. AMAC will not make or consent to any amendment or
other modification or waiver with respect to any of the Pledged Collateral or
enter into any agreement or allow to exist any restriction with respect to any
of the Pledged Collateral other than pursuant hereto.

(ii)            Compliance with Laws. AMAC shall comply in all material respects
with all applicable laws with respect to the Pledged Collateral, and all
contractual obligations with respect to Pledged Collateral.

(iii)           Preservation of Company Existence. AMAC shall preserve and
maintain its company existence, rights, franchises and privileges in the
jurisdiction of its formation and will qualify and remain qualified in good
standing as a corporation in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a material adverse effect on AMAC
or the Pledged Collateral.

 

7

 

--------------------------------------------------------------------------------

 

(iv)         Events of Default. AMAC shall provide the Buyers with prompt
written notice of the occurrence of each Default and each Event of Default of
which AMAC has knowledge or has received notice. In addition, no later than
two (2) Business Days following AMAC’s knowledge or notice of the occurrence of
any Default or Event of Default, AMAC will provide to the Buyers an officer’s
certificate setting forth the details of such event and the action that AMAC or
any other related Person proposes to take with respect thereto.

(v)           Change of Name or Location of Loan Files. AMAC shall not change
its name, organizational number, identity or jurisdiction of formation or change
the offices where it keeps the records (as defined in the UCC) from the location
referred to in Subsection 3.1(a)(vii), unless AMAC has given at least
thirty (30) days’ prior written notice to the Buyers and has taken all actions
required under the UCC of each relevant jurisdiction in order to continue the
first priority perfected security interest of the Buyer in the Pledged
Collateral.

(vi)          Inconsistent Agreements. AMAC shall not, and shall not permit any
of its Subsidiaries (as such term is defined in the Guarantee) to, directly or
indirectly, enter into any agreement containing any provision that would be
violated or breached by the performance by AMAC under this Agreement.

ARTICLE V

 

EVENTS OF DEFAULT

 

Section 5.1

Events of Default.

The occurrence of an event that under the Repurchase Agreement would constitute
a Default or an Event of Default shall be a Default or an Event of Default
hereunder.

 

Section 5.2

Remedies.

(a)           Remedies Under Repurchase Agreement. Section 11.2 of the
Repurchase Agreement is hereby incorporated herein by this reference as if fully
set forth herein and upon the occurrence and during the continuance of an Event
of Default, the Buyers shall have, in respect of and against the Pledged
Collateral and each Pledgor, all rights and remedies available to the Buyers
under such Section 11.2 with respect to the Collateral (as defined in the
Repurchase Agreement), the Purchased Assets and the Sellers; provided that
Buyers shall only have such rights and remedies in respect of and against the
Pledged Collateral and AMAC to the extent that such rights and remedies are
available to the Buyers under the UCC or any other applicable law.

(b)           General Remedies. Upon the occurrence and during the continuance
of an Event of Default, the Buyers shall have, in respect of the Pledged
Collateral, in addition to the rights and remedies provided herein, in the other
Transaction Documents or by applicable law, the rights and remedies of a secured
party under the UCC or any other applicable law.

 

8

 

--------------------------------------------------------------------------------

 

ARTICLE VI

 

RIGHTS OF THE BUYERS

 

Section 6.1

Performance of Pledged Obligations; Advances by Buyers.

On failure of AMAC to perform any of the covenants and agreements contained
herein, the Buyers may, at their sole option and in their sole discretion, after
written notice thereto to AMAC, perform or cause to be performed the same and in
so doing may expend such sums as the Buyers may reasonably deem advisable in the
performance thereof, including, without limitation, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Buyers may make for the
protection of the security hereof or that the Buyers may be compelled to make by
operation of applicable law. All such sums and amounts so expended shall be
repayable by AMAC promptly upon timely notice thereof and demand therefor, shall
constitute additional Pledged Obligations and shall bear interest from the date
said amounts are expended at the Pricing Rate that would apply to a Transaction
during the continuance of an Event of Default. No such performance of any
covenant or agreement by the Buyers on behalf of AMAC, and no such advance or
expenditure therefor, shall relieve AMAC of any default under the terms of this
Agreement or the other Transaction Documents. The Buyers may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax Lien, title or claim
except to the extent such payment is being contested in good faith by AMAC in
appropriate proceedings and against which adequate reserves are being maintained
in accordance with GAAP.

 

Section 6.2

Rights of the Buyers.

(a)           Power of Attorney. In addition to other powers of attorney
contained herein, each Pledgor hereby designates and appoints the Buyers and
each of their respective officers or agents as attorney–in–fact of AMAC,
irrevocably and with power of substitution, with authority to take any or all of
the following actions upon the occurrence and during the continuance of an Event
of Default:

(i)             to demand, collect, settle, compromise, adjust and give
discharges and releases concerning the Pledged Collateral, all as the Buyers may
determine in respect of the Pledged Collateral;

(ii)            to commence and prosecute any actions at any court for the
purposes of collecting any of the Pledged Collateral and enforcing any other
right in respect thereof;

(iii)           to defend, settle, adjust or compromise any action, suit or
proceeding brought and, in connection therewith, give such discharge or release
as the Buyers may deem appropriate in respect of the Pledged Collateral,
provided that the same does not impose any civil or criminal liability on AMAC;

(iv)          to pay or discharge taxes, Liens or other encumbrances levied or
placed on or threatened against the Pledged Collateral;

 

9

 

--------------------------------------------------------------------------------

 

(v)          to direct any parties liable for any payment under or with respect
to any of the Pledged Collateral to make payment of any and all monies due and
to become due thereunder directly to the Buyers or as the Buyers shall direct;

(vi)          to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Pledged Collateral;

(vii)         to sign and endorse any drafts, assignments, notices and other
documents relating to the Pledged Collateral;

(viii)        to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Buyers may determine necessary in order to perfect and maintain the security
interests and Liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated herein; and

(ix)          to do and perform all such other acts and things as the Buyers may
deem to be necessary, proper or convenient in connection with the Pledged
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Pledged Obligations remain outstanding,
any Transaction Document is in effect and until all of the Pledged Obligations
shall have been terminated. No Buyer shall be under any duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to such Buyer in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so. No Buyer shall be
liable for any act or omission or for any error of judgment or any mistake of
fact or law in its individual capacity or its capacity as attorney–in–fact
except acts or omissions resulting from its gross negligence or willful
misconduct. This power of attorney is conferred on the Buyers solely to protect,
preserve and realize upon their respective security interests in the Pledged
Collateral.

(b)           Assignment by the Buyers. Each Buyer may from time to time assign
the Pledged Obligations or any portion thereof and/or the Pledged Collateral or
any portion thereof in accordance with the terms of the Repurchase Agreement,
and the assignee shall be entitled to all of the rights and remedies of such
Buyer under this Agreement in relation thereto.

(c)           The Buyer’s Duty of Care. Other than the exercise of reasonable
care to ensure the safe custody of the Pledged Collateral while being held by
the Buyers hereunder, no Buyer shall have any duty or liability to preserve
rights pertaining thereto, it being understood and agreed that AMAC shall be
responsible for preservation of all rights in the Pledged Collateral, and the
Buyers shall be relieved of all responsibility for Pledged Collateral upon
surrendering it or tendering the surrender of it to AMAC. The Buyers shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in their possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Buyers afford their own
property, which shall be no less than the treatment employed by a reasonable and

 

10

 

--------------------------------------------------------------------------------

 

prudent agent in the industry, it being understood that no Buyer shall have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.

 

Section 6.3

Application of Proceeds.

After the exercise of remedies hereunder or under the other Transaction
Documents, any payments in respect of the Pledged Obligations and any proceeds
of any Pledged Collateral, when received by the Buyers in cash or its
equivalent, will be applied in reduction of the Pledged Obligations in the order
set forth in Section 4.3(c) of the Repurchase Agreement, each Pledgor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Buyers shall have the continuing
and exclusive right to apply and reapply any and all such payments and proceeds
in the Buyers’ sole discretion, notwithstanding any entry to the contrary upon
any of its books and records.

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.1

Indemnification.

(a)           AMAC agrees to hold each Buyer and its officers, directors,
shareholders, employees, agents, affiliates and advisors (each an “Indemnified
Party” and collectively the “Indemnified Parties”) harmless from and indemnify
any Indemnified Party against all out–of–pocket liabilities, out–of–pocket
losses, out–of–pocket damages, judgments, out–of–pocket costs and out–of–pocket
expenses of any kind that may be imposed on, incurred by or asserted against
such Indemnified Party (collectively, the “Indemnified Amounts”) relating to or
arising out of this Agreement or the Pledged Collateral, or the pledge thereof
or the violation of applicable law, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement or any
transaction contemplated hereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence, bad faith or willful misconduct.
Without limiting the generality of the foregoing, AMAC agrees to hold any
Indemnified Party harmless from and indemnify such Indemnified Party against all
Indemnified Amounts with respect to the Pledged Collateral relating to or
arising out of any violation or alleged violation of, noncompliance with or
liability under any law, rule or regulation (including, without limitation,
environmental laws and securities laws) that, in each case, results from
anything other than such Indemnified Party’s gross negligence, bad faith or
willful misconduct. In any suit, proceeding or action brought by an Indemnified
Party in connection with the Pledged Collateral for any sum owing thereunder,
AMAC will save, indemnify and hold such Indemnified Party harmless from and
against all out–of–pocket expense, out–of–pocket loss or out–of–pocket damage
suffered by reason of any defense, set–off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or obligor thereunder
arising out of a breach by AMAC of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or obligor or its successors from AMAC. AMAC also agrees
to reimburse an Indemnified Party as and when billed by such Indemnified Party
for all such Indemnified Party’s out–of–pocket costs, out–of–pocket expenses and
out–of–pocket fees incurred in connection with the enforcement or the
preservation of such Indemnified Party’s

 

11

 

--------------------------------------------------------------------------------

 

rights under this Agreement and any transaction contemplated hereby or thereby,
including, without limitation, the reasonable fees and disbursements of its
counsel.

(b)           Costs. If at any time hereafter, whether upon the occurrence of an
Event of Default or not, a Buyer employs counsel to prepare or consider
amendments, waivers or consents with respect to this Agreement, or to take
action or make a response in or with respect to any legal or arbitral proceeding
relating to this Agreement or relating to the Pledged Collateral, or to protect
the Pledged Collateral or exercise any rights or remedies under this Agreement
or with respect to the Pledged Collateral, then AMAC agrees to promptly pay upon
demand any and all such costs, expenses losses, damages and liabilities of such
Buyer, all of which reasonable costs, expenses, losses, damages and liabilities
shall constitute Pledged Obligations hereunder.

(c)           Release. To the fullest extent permitted by applicable law, each
Pledgor hereby releases each Buyer, and its successors and assigns, from any
liability for any act or omission relating to this Agreement or the Pledged
Collateral, except for any liability arising from the gross negligence or
willful misconduct of such Buyer or its officers, employees or agents.

(d)           Survival. The indemnities under this Section 7.1 shall be
continuing and survive the termination of this Agreement.

 

Section 7.2

Continuing Agreement.

(a)           Termination. This Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect so long as any of the
Pledged Obligations remain outstanding or any Transaction Document is in effect,
and until all of the Pledged Obligations thereunder shall have terminated. Upon
such payment and termination, this Agreement shall be automatically terminated
and the Buyers shall at the expense of the AMAC, forthwith release all of the
Liens and security interests granted hereunder and shall deliver all UCC
termination statements and/or other documents reasonably requested by AMAC
evidencing such termination. Notwithstanding the foregoing, all releases and
indemnities provided hereunder and all other provisions which by their terms
expressly survive termination of this Agreement shall be continuing and shall
survive termination of this Agreement until the expiration of the applicable
statute of limitations.

(b)           Continuation. This Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Pledged Obligations is rescinded or must otherwise be
restored or returned by the Buyers as a preference, fraudulent conveyance or
otherwise under any Insolvency Law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Pledged
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Buyers in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Pledged
Obligations.

 

Section 7.3

Amendments.

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only with the written agreement of the
parties hereto.

 

12

 

--------------------------------------------------------------------------------

 

 

Section 7.4

No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of any Buyer, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privilege provided by applicable law.

 

Section 7.5

Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
telex, when telexed against receipt of answer back, or (b) notice by facsimile
copy, when verbal communication of receipt is obtained.

Section 7.6        Governing Law; Consent to Jurisdiction; Waiver of Objection
to Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS
THEREOF). EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON–EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section 7.7

Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

13

 

--------------------------------------------------------------------------------

 

 

Section 7.8

Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any other Transaction Document executed in connection herewith
contain the final and complete integration of all prior expressions by the
parties hereto and thereto with respect to the subject matter hereof and thereof
and shall constitute the entire agreement among the parties hereto and thereto
with respect to the subject matter hereof and thereof, superseding all prior
oral or written understandings.

 

Section 7.9

Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning, construction or interpretation
of any provision of this Agreement.

 

Section 7.10

Survival of Representations and Warranties.

All representations and warranties of the Pledgor hereunder shall survive the
execution and delivery of this Agreement and the other Transaction Documents.

 

Section 7.11

Binding Effect; Assignment.

This Agreement shall inure to the benefit of and the obligations hereunder shall
be binding upon the parties hereto and their respective successors and permitted
assigns. This Agreement is not assignable by AMAC. This Agreement and each
Buyer’s rights hereunder may be assigned, transferred, pledged, participated or
otherwise conveyed in the same manner as such Buyer may do so in Article 16 of
the Repurchase Agreement.

[Remainder Of This Page Intentionally Left Blank]

 

14

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERICAN MORTGAGE ACCEPTANCE COMPANY,

and on behalf of the Trustees thereof

 

 

By:

 

Name:

Title:

 

Address for Notices:

625 Madison Avenue

New York, New York 10022

Attention: Robert L. Levy

Senior Vice President

Facsimile: (212) 751-3550

 

With a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 E. 55th Street

New York, New York 10022

Attention: Robert J. Grados, Esq.

Facsimile: (212) 230-7830

 

[Signatures Continued on the Following Page]

 

S-1

 

--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED as of

the __ day of September, 2006.

 

BANK OF AMERICA, N.A., as Buyer

By:

 

 

Name: Olga V. Kelly

 

Title: Vice President

 

Address for Notices:

 

Bank of America, N.A.

Mail Code: NC1-027-22-04

Hearst Tower

214 North Tryon Street

Charlotte, NC 28555

Attention: Olga V. Kelly

Facsimile No:   (704) 386-1094

 

 

BANC OF AMERICA SECURITIES LLC, as Buyer

By:

 

 

Name:

 

Title:

 

Banc of America Securities LLC

Mail Code: NC1-027-22-04

Hearst Tower

214 North Tryon Street

Charlotte, NC 28555

Attention: Olga V. Kelly

Facsimile No:   (704) 386-1094

 

 

S-2

 

 